Citation Nr: 1533917	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for fibromyalgia. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from July 1995 to April 1996.  This case comes before the Board of Veterans Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

This claim has been processed using the Veterans Benefits Management System paperless claims processing system.  Additionally, a review of the Virtual VA electronic claims file reveals the February 2014 Board hearing transcript.  

This claim was previously before the Board in February 2015, at which time the Board remanded the claim to the RO to obtain a VA opinion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to afford the Veteran a VA examination and obtain an opinion regarding his claimed fibromyalgia.

The claim was remanded by the Board in February 2015 to obtain a VA opinion regarding whether the Veteran has a diagnosis of fibromyalgia and whether such diagnosis is related to service.  The Board finds that opinion to be inadequate for adjudication purposes and remand for clarification is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Specifically, the VA opinion was issued in April 2015.  While the body of the discussion indicates that the Veteran does not have a diagnosis of fibromyalgia, the examiner then concludes that it was as least as likely as not that the Veteran has fibromyalgia.  The Board finds the opinion to be internally inconsistent.  Accordingly, clarification is necessary.  

Furthermore, the examiner opined that the Veteran's fibromyalgia was not due to service as his pain began in 1998 or 1999 and the earliest indication of a diagnosis was in April 2001.  The examiner failed to consider whether any diagnosis was etiologically related to any incident of service, even if it did not develop during service or result in a diagnosis during service.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, provide the Veteran a VA examination to determine whether the Veteran has a present diagnosis of fibromyalgia and to provide the requested opinions.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must identify all relevant diagnoses associated with the Veteran's reported symptoms.

If the examiner finds there is a diagnosis of fibromyalgia, the examiner must identify the medical evidence upon which such a diagnosis is based.

The examiner must then opine as to whether is it as least as likely as not that the fibromyalgia was incurred during or as a result of his period of service or is otherwise etiologically related to service or to his service-connected pain disorder (previously characterized as posttraumatic stress disorder). 

If there is no diagnosis of fibromyalgia, the examiner must provide a supporting explanation which fully addresses the following medical records:  1) April 2001 treatment records noting a diagnosis of fibromyalgia; 2) a May 2006 private record noting a prior medical history of fibromyalgia; 3) a November 2009 VA examination report diagnosing fibromyalgia; a September 2010 VA treatment record noting "pain syndrome, possible fibromyalgia"; 4) a September 2013 PTSD examination report noting an Axis III diagnosis of fibromyalgia; 5) the December 2013 VA opinion, and 6) the April 2015 VA opinion.

If there is a diagnosis of another disorder which accounts for the Veteran's reported symptoms, the examiner shall identify that disorder and opine whether such disorder was incurred in, is a result of, or is otherwise etiologically related to the Veteran's period of service. 

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

